                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION



ACE MOTOR ACCEPTANCE CORP.      )
                                )
vs.                             )                  Civil Action No. 3:18-CV-630-KDB
                                )
MCCOY MOTORS, LLC, et al.       )
_________________________________)

          MOTION FOR MODIFICATION OF PRELIMINARY INJUNCTION
      AND TO COMPEL PLAINTIFF/DEBTORS TO COMPLY OR SHOW CAUSE

          COME NOW the Defendants McCoy Motors, LLC, Robert McCoy, Jr., and Misty
McCoy, and move this Court to modify the terms of the Order Granting Motions for
Preliminary Injunction (the “Preliminary Injunction”) entered on August 1, 2018 and to
compel the Plaintiff/Debtors to comply with the terms of both the Order Concerning
Interim Servicing of Accounts of Vehicle Buyers (“the “Interim Order”) entered June 25,
2018 and the Preliminary Injunction, and in support thereof shows the Court as follows:


          1. The underlying cause of action in this case is a dispute concerning various
commercial agreements between the parties. As part of those commercial agreements,
accounts from the sale of automobiles to third parties were created (the “Vehicle Buyer
Accounts”). Collection of and accounting for these Vehicle Buyer Accounts was the
underlying basis for much of the dispute which gave rise to both the Interim Order and
the Preliminary Injunction.
          2. Although subsequent to the Interim Order, and dealing with several of the
issues addressed by the Interim Order, the Preliminary Injunction did not replace the
requirements of the Interim Order. Indeed, paragraph 89 of the Preliminary Injunction
clearly evidences that it was the intention of the Court for the Interim Order to remain in
effect.




           Case 3:18-cv-00630-KDB Document 39 Filed 09/19/19 Page 1 of 4
         3. Debtor/Plaintiffs have failed and continue to fail to comply with the mandates
of the Interim Order. Specifically, the Debtor/Plaintiffs were to store the vehicles
repossessed under the Vehicle Buyer Account at Manheim Auto Auction in Statesville,
NC, pending further Order of the Court (Interim Order, Ordering Paragraph 9) and were
directed to provide complete, accurate, and current data concerning collections of the
Vehicle Buyer Accounts to the Defendants on a daily basis, also pending further order
of the Court (Interim Order, Ordering Paragraph 2). Indeed, that latter obligation was
further fleshed out by Ordering Paragraph D of the Preliminary Injunction.
         4. Further, upon information and belief, Debtor/Plaintiff has sold at least some of
the Vehicle Buyer Accounts to third parties, without notice to the Court or the
Defendants. Such sale of accounts would certainly be in opposition to the spirit of both
the Interim Order and the Preliminary Injunction, both of which clearly sought to
preserve the status quo as to the Vehicle Buyer Accounts and their proceeds until this
matter is fully and finally adjudicated.
         5. If these accounts are being sold without the opportunity for this Court and the
parties to review the terms of such sale, there is a significant potential immediate ad
irreparable prejudice to the Defendants, should it be determined that these sales are
below-market prices or being sold as some type of insider or preferential transfer.
         6. Defendants have requested information and documentation concerning the
sale of such accounts. Debtor/Plaintiff has indicated that such information and
documentation exists, but have refused to supply same to the Defendants absent a ​quid
pro quo​ of the satisfaction of other demands made upon the Defendants by the
Debtor/Plaintiff.


         WHEREFORE, it is respectfully requested that the Court order:


         1. That the Preliminary Injunction be modified to require that any proposed sale
of a Vehicle Buyer Account be subject to notice to the parties and approval by the
Court;




           Case 3:18-cv-00630-KDB Document 39 Filed 09/19/19 Page 2 of 4
       2. That the Debtor/Plaintiff be required to turn over the documentation and
information of any already completed sale of Vehicle Buyer Accounts to the Defendants;


       3. That the Debtor/Plaintiff be compelled to immediately comply with the
aforesaid requirements of Ordering Paragraphs 2 and 9 of the Interim Order, or show
cause as to their failure to do so; and


       4. For such other and further relief as the Court may deem just and proper.


       This the ____ day of September, 2019




                                                s/ Robert K Trobich


                                                NC State Bar No. 16190
                                                5635 Timber Ln.
                                                Charlotte, NC 28270
                                                704-488-7588 (phone)
                                                704-734-9215 (fax)
                                                rktrobich@gmail.com




         Case 3:18-cv-00630-KDB Document 39 Filed 09/19/19 Page 3 of 4
                                 CERTIFICATE OF SERVICE

       I certify that this day I electronically filed and served a copy of the foregoing Motion
upon each of the parties to this action through the CM/ECF system for the Western District of
North Carolina.


       This the ____ day of September , 2019



                                                             s/ Robert K Trobich
                                                             NC State Bar no. 16190




         Case 3:18-cv-00630-KDB Document 39 Filed 09/19/19 Page 4 of 4
